Case 6:20-cv-00024-NKM-RSB Document 98 Filed 08/07/20 Page 1 of 3 Pageid#: 2097


                                                                                          8/7/2020

                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF VIRGINIA
                                           LYNCHBURG DIVISION

    LEAGUE OF WOMEN VOTERS OF VIRGINIA,
    et al.,                                                  CASE NO. 6:20-cv-00024

                                    Plaintiffs,
                                                             ORDER
                    v.

    VIRGINIA STATE BOARD OF ELECTIONS,
    et al.,                                                  JUDGE NORMAN K. MOON

                                    Defendants.


         On August 5, 2020, the Plaintiffs League of Women Voters of Virginia, Katherine

  Crowley, Seijra Toogood, Tracy Safran, Carol Peterson, and Gayle Hardy (“P laintiffs”), along

  with Defendants Virginia State Board of Elections and, in their official capacities, its Chairman

  (Robert H. Brink), Vice-Chair (John O’Bannon), and Secretary (Jamilah D. LeCruise), as well as

  the Commissioner of the Virginia Department of Elections (Christopher E. Piper) (“State

  Defendants”), filed a joint motion to approve their proposed partial consent decree and judgment,

  Dkt. 95. In light of this development, Plaintiffs and State Defendants filed a joint motion for

  expedited briefing on their motion to approve their proposed partial consent decree and judgment.

  Dkt. 97.

         Finding good cause to do so, the Court hereby GRANTS the aforementioned parties’ joint

  motion for expedited briefing, Dkt. 97. The below briefing schedule supersedes that which was

  issued by Order of the Court on August 5, 2020, Dkt. 94.

         The Court hereby ORDERS the following briefing schedule be strictly adhered to.
Case 6:20-cv-00024-NKM-RSB Document 98 Filed 08/07/20 Page 2 of 3 Pageid#: 2098




       Tuesday, August 11, 2020

          •   Briefs in opposition to Plaintiffs’ motion for a preliminary injunction, Dkt. 87,

              including any briefs to be filed by amici, shall be filed by 5:00 PM.

          •   Briefs in opposition to the joint motion to approve partial consent decree, Dkt. 95,

              including any briefs to be filed by amici, shall be filed by 5:00 PM.

       Thursday, August 13, 2020

          •   Plaintiffs and the State Defendants’ reply in further support of their motion to

              approve their proposed partial consent decree, Dkt. 95, shall be filed by 5:00 PM.

       Friday, August 14, 2020

          •   A telephonic hearing shall be held at 10:00 AM, at which the Court will entertain

              arguments related to Plaintiffs’ motion for a preliminary injunction, Dkt. 87.

          •   At this hearing, the Court will also entertain arguments related to the Plaintiffs and

              State Defendants’ motion to approve the proposed partial consent decree, Dkt. 95,

              (i.e., a Fairness Hearing).

       Tuesday, August 18, 2020

          •   Plaintiffs’ reply in further support of their motion for a preliminary injunction,

              Dkt. 87, shall be filed by 5:00 PM.

          •   All parties to this action, except amici, shall submit a joint findings of facts and

              conclusions of law—agreed upon to the extent possible. Otherwise, the parties shall

              submit individual proposed findings of fact and conclusions of law on any disputed

              issues of fact or law to the Court in relation to Plaintiffs’ motion for a preliminary

              injunction, Dkt. 87, by 5:00 PM.



                                                2
Case 6:20-cv-00024-NKM-RSB Document 98 Filed 08/07/20 Page 3 of 3 Pageid#: 2099




       It is so ORDERED.

       The Clerk of Court is directed to send a certified copy of this Order to all counsel of record.
                      7th
       Entered this ______ day of August, 2020.




                                                 3
